Case: 1:19-cv-00968-DRC-KLL Doc #: 15 Filed: 01/21/21 Page: 1 of 3 PAGEID #: 249




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

ALICIA A. EPPS,                                        Case No. 1:19-cv-968
                                                       Cole, J.
       Plaintiff,                                      Litkovitz, M.J.

       vs.

CARL LINDNER, III, et al.,                             REPORT AND RECOMMENDATION
                                                       TO DENY MOTION TO PROCEED
       Defendants.                                     ON APPEAL IN FORMA PAUPERIS

       This matter is before the Court on plaintiff’s motion for leave to proceed in forma

pauperis on appeal pursuant to 28 U.S.C. § 1915. (Doc. 14).

       Pursuant to 28 U.S.C. § 1915(a)(3), “[a]n appeal may not be taken in forma pauperis if

the trial court certifies in writing that it is not taken in good faith.” See also Fed. R. App. P.

24(a). Good faith in this context is demonstrated when the party seeks appellate review of an

issue that is not frivolous. See Coppedge v. United States, 369 U.S. 438, 445 (1962). An

appeal is frivolous where the appeal lacks an arguable basis either in law or fact. Neitzke v.

Williams, 490 U.S. 319, 325 (1989).

       On December 22, 2020, the Court adopted the Report and Recommendation of the

Magistrate Judge recommending that plaintiff’s motions to amend the complaint, for preliminary

injunction, and for leave to proceed in forma pauperis be denied. (Docs. 9, 12). In that same

Order, the Court certified that any in forma pauperis appeal from the Order would not be taken

in good faith within the meaning of 28 U.S.C. § 1915(a)(3). (Doc. 12). Accordingly,

plaintiff’s motion for leave to proceed in forma pauperis on appeal (Doc. 14) should be

DENIED.

                        IT IS THEREFORE RECOMMENDED THAT:

1. Plaintiff’s motion for leave to proceed in forma pauperis on appeal (Doc. 14) be DENIED.
Case: 1:19-cv-00968-DRC-KLL Doc #: 15 Filed: 01/21/21 Page: 2 of 3 PAGEID #: 250




2. Plaintiff be advised of the following:

       Pursuant to Fed. R. App. P. 24(a)(4), a plaintiff may file, within thirty (30) days after

service of any Order adopting the Report and Recommendation, a motion with the Sixth Circuit

Court of Appeals for leave to proceed as a pauper on appeal. Callihan v. Schneider, 178 F.3d

800, 803 (6th Cir. 1999), overruling in part Floyd v. United States Postal Service, 105 F.3d 274

(6th Cir. 1997). The plaintiff=s motion must include a copy of the affidavit filed in the District

Court and the District Court’s statement of the reasons for denying pauper status on appeal. Id.;

see Fed. R. App. P. 24(a)(5).

       The plaintiff is notified that if the plaintiff does not file a motion within thirty (30) days

of receiving notice of the District Court’s decision as required by Fed. R. App. P. 24(a)(5), or

fails to pay the required filing fee of $505.00 within this same time period, the appeal will be

dismissed for want of prosecution. Callihan, 178 F.3d at 804. Once dismissed for want of

prosecution, the appeal will not be reinstated, even if the filing fee or motion for pauper status is

subsequently tendered, unless the plaintiff can demonstrate that the plaintiff did not receive

notice of the District Court’s decision within the time period prescribed for by Fed. R. App. P.

24(a)(5). Id.


Date: 1/20/2021
                                                       Karen L. Litkovitz, Magistrate Judge
                                                       United States District Court




                                                  2
Case: 1:19-cv-00968-DRC-KLL Doc #: 15 Filed: 01/21/21 Page: 3 of 3 PAGEID #: 251




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


ORLANDO CARTER,                                       Case No. 1:18-cv-706
                                                      Dlott, J.
       Plaintiff,                                     Litkovitz, M.J.

       vs.

PNC BANK, N.A., et al.,
     Defendants.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations.       This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report

objected to and shall be accompanied by a memorandum of law in support of the objections. If

the Report and Recommendation is based in whole or in part upon matters occurring on the

record at an oral hearing, the objecting party shall promptly arrange for the transcription of the

record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems

sufficient, unless the assigned District Judge otherwise directs. A party may respond to another

party=s objections WITHIN 14 DAYS after being served with a copy thereof. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 3
